DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
2.	The disclosure is objected to because of the following informalities: 
Specification’s paragraphs 29, 33, 58, 59, 107, 114, 116 include the terms “87at%” and “90at%”, which should be “87 at%” and “90 at%” to provide a space in between number and “at%”. 
Appropriate correction is required.

Claim Objections
3.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 3, the claim limitation “…containing Al…the high refractive index layers and the low refractive index layers…Al atom concentration in the low refractive index layers is lower than 90at%” should be “…containing Al (Aluminum)…the high refraction index layers and the low refraction index layers…Al atom concentration in the low refraction index layers is lower than 90 at%” according to antecedent basis requirement, to define “Al” and put a space in between “90” and “at%”.
Regarding claim 4, the claim limitation “…the low refractive index layers… 87at%.” should be “…the low refraction index layers…87 at%.” according to antecedent basis requirement and put a space in between “87” and “at%”.
Appropriate correction is required.
Allowable Subject Matter
4.	Claims 1, 2 and 5-7 are allowed.
Claims 1, 2 and 5-7 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a first area provided continuously with the first mirror layer and including a plurality of first oxidized layers; and a second area provided continuously with the second mirror layer and including a plurality of second oxidized layers, wherein the first mirror layer, the second mirror layer, the active layer, the first area, and the second area form a laminate, the laminate includes in the plan view a first section, a second section, and a third section disposed between the first section and the second section along a first axis and causing light produced in the active layer to resonate, and an amount of strain per unit volume in the second mirror layer of the third section is measured along a second axis perpendicular to the first axis and passing through a center of the third section in the plan view, and a difference between a maximum of the amount of strain and a minimum thereof is smaller than 0.20%.” as set forth in the claims.

5.	Claims 3 and 4 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Kawakita et al. (2011/0064107) discloses similar invention as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849